Title: Outline of a Charter for the Bank of New York, [23 February–15 March 1784]
From: Hamilton, Alexander
To: 


[New York, February 23–March 15, 1784]
Plan for the Incorporation of a Bank

1st:The Stile of the Bank to be “The Bank of New-York.”
2.The Capital Stock not to Exceed 1,000,000 Dollars; each Share consisting of 500 Dollars.
3.The Subscribers to Elect on the 2d. Monday of May, in each year thirteen Directors to Conduct the Affairs of the Bank, who shall be authorised to Chuse a President; the Mode of Election to be determined by a Majority of the Stockholders.
4.Two permanent Officers of the State, together with the Treasurer to be appointed by the Government as Inspectors of the Bank; who shall at all Times have free Access to its Books, Papers and Deliberations.
5th:In Case the United States should think proper to deposit any Part of their Funds in the Bank, The Commissioners of the Treasury to have the like Inspection, as specified in the preceding Article.
6th.One Fifth of the Actual Stock of the Bank to be always let out on landed Security to the Several Counties of the State, according to such Quotas, and in such manner as the Legislature shall appoint; the Sums lent to be paid by Installments in four years with lawful Interest. The Interest for the first Year to be deducted at the Time of Advancing the money: The Bank to be Judge of the Sufficiency of the Security.
7th.The Bank to make all Payments in Gold or Silver Coin or Bank Notes, at the Election of the Receiver, and not to be obliged to Receive any other Species of money.
8th.If at any Time the Dividend of the Bank should Exceed Eight per Cent; the Surplus to be added to the Capital in Proportion to the Shares held by each Subscriber; and this Surplus to be also lent on landed Security, in addition to the one Fifth Part of the Stock, as Specified in the 6th. Article, and on the Same Conditions.
9th.The Bank never to Engage in Trade.
10th.The Charter to be in Force for Fifteen Years.

 